Citation Nr: 1756203	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Air Force from April 1970 to March 1974.

This claim arrives before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) regional office in Muskogee, Oklahoma.  (Hereinafter, the agency of original jurisdiction (AOJ)).  Based on the evidence before it, the AOJ assigned an initial disability rating of 30 percent.  The Veteran perfected a timely appeal of the initial rating assigned.  

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the Veteran's testimony is found on the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found on the VBMS and Legacy Content Manager (LCM) databases.

The Veteran's claims file reflects that he has retired from employment as a machinist.  See December 2015 Hearing Transcript.  Neither the Veteran nor his representative has raised a contention that PTSD (or other service-connected disabilities) has resulted in unemployability.  Additionally, Board review of the Veteran's claims file does not support a conclusion that gainful employment is unavailable because of service-connected disabilities.  Therefore, the Veteran's appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38. C.F.R. §§ 3.340, 4.16 (2017); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

In February 2016, the Board remanded the appeal to the AOJ for additional development of the claim.   The Board has thoroughly reviewed the resultant development, finding substantial compliance with Board directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Consequently, no issues remain to forestall the analysis and decision rendered below.


FINDINGS OF FACT

1. Throughout appellate period, the Veteran's PTSD has been manifested by symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and impaired abstract thinking.

2. Throughout the appellate period, the Veteran's service-connected PTSD symptoms more nearly approximated a disability picture manifest by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks.  Occupational and social impairment with reduced reliability and productivity, or with deficiencies in most areas, is not shown.  Total occupational and social impairment is not supported by the record.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall inform a claimant of the evidence necessary to substantiate his or her claim for benefits, and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The Veteran's claim for an increased initial rating for his PTSD disability is considered a "downstream" element of the agency of AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated December 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection of PTSD, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002).

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven.  See Dingess, 19 Vet. App. at 490-91.  Therefore, section 5103(a) notice is no longer required, because the purpose that the notice is intended to serve has already been fulfilled.  Id.  

In December 2015, the Veteran testified at a Board videoconference hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development needed to substantiate the Veteran's claims.  These actions satisfied the duties a VLJ has to explain fully the issue(s) and to suggest the submission of evidence that may have been overlooked. See 38 C.F.R.  § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Post-service treatment records and lay statements have been associated with the record.  The Veteran was afforded VA examinations in November 2011 and March 2016.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance duties.  Thus, the Veteran's increased initial rating claim for his PTSD disability is ready to be considered on the merits.

The Board has thoroughly reviewed and considered all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).     

II. Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), which is found in 38 C.F.R. Part 4. 

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the entire recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. 
 
Moreover, the Board acknowledges that the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decision, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.


III. Rating in excess of 30 Percent Rating for PTSD

The Veteran's PTSD is currently rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The Veteran contends the disability picture is more severe than presently rated, warranting a higher disability rating. 

The General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130, provides the following ratings for psychiatric disabilities: 

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.   

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-5).  Id. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular DC, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 442.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment. The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5), updating the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014.  As this appeal was certified to the Board in November 2015, the updated versions of the regulations, including references to DSM-5, apply.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS at 32 (4th ed. 1994)).  

Higher GAF scores denote increased overall functioning of the individual.  For example, a GAF score of 51 to 60 represents "(m)oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  Lower scores are indicative of greater symptoms and decreasing functionality of the individual.  Specifically, a GAF score of 41 to 50 illustrates "(s)erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

IV. Increased Initial Rating Analysis

The Board has thoroughly reviewed the Veteran's entire claims file and concludes that a PTSD rating in excess of 30 percent is not warranted at any time during the course of the appeal.  

In October 2011, near the outset of the claim period, the Veteran's physician (Dr. S.) provided her progress notes to VA.  Therein, Dr. S. identifies the Veteran's preference for quiet and solitude.  Dr. S. identifies anxiety and flashbacks relating to Vietnam service.  Dr. S. identifies the Veteran's self-proclaimed status as a "loner," and she associates this status with the Veteran's inability to trust others.  Dr. S. notes, "the (Veteran) has one buddy he feels he can trust to some degree.  He does not like crowds and does not have a lot of associates."  Dr. S. also notes,  "(the Veteran) can only work if left alone and his boss knows he doesn't take instruction well."

Later in October 2011, VA received a statement from Dr. S.  Therein, Dr. S. labeled the Veteran's symptomatology as, "PTSD/Chronic Anxiety."  Dr. S. noted that the Veteran's PTSD symptoms included normal disruption of sleep.  Dr. S. reiterated her previous observations relating to the Veteran's trust issues, lack of friendships and long relationships, and recurrent flashbacks.  Dr. S. also confirmed her diagnosis of PTSD, using DSM-IV criteria.  On October 25, 2011, Dr. S. provided an addendum, which noted, "chronic occupational, social disturbance along with the symptoms occurring more than 3 months longitudinally."   Although Dr. S. indicated the Veteran's GAF score warranted a PTSD diagnosis, she did not assign a numerical value.

In November 2011, the Veteran underwent a VA examination for his PTSD disability conducted by Dr. M., a VA psychologist.  Afterward, the Veteran was assigned a diagnosis of PTSD and given a GAF score of 75.  The VA provider opined, "(PTSD) causes distress or impairment in social, occupational, or other areas of functioning.  The disease is chronic with the duration of symptoms three months or more."  The VA provider also opined, "psychiatric symptoms are not enough to interfere with social and occupational functioning or to require continuous medication."  Among the symptoms identified by Dr. G. were hypervigilance, self-isolation, feelings of detachment and estrangement, and sleep-related difficulties.

In July 2013, the Veteran submitted his VA Form 9, Appeal to Board of Veterans' Appeals.  Therein, the Veteran offered only one sentence and contention, "my PTSD problems are more severe than the testing showed."

During his December 2015 videoconference hearing, the Veteran testified that he had retired from a 30-year career as a machinist.  Through responses to his representative, the Veteran described an increase in PTSD symptom severity because he no longer had to concentrate on cutting metal at the workplace; he lost his "safe haven" when he retired.  The Veteran described an increase in the severity of PTSD symptoms because he retired and had more free time.

Compliance with the first and second Board remand directives occurred in March 2016.  At that time, VA received the Veteran's progress notes from a Tulsa outpatient clinic.  In an April 23, 2014 PTSD screen, the Veteran reported: he did not have nightmares; he did not go out of his way to avoid situations; he was not constantly on guard, watchful, or easily started; and, he was not numb or detached from others, activities, or surroundings.  On the same day, the Veteran also reported, "retired from being a machinist full time, but is working part time."
 
In compliance with third Board remand directive, the Veteran underwent a VA examination for PTSD symptoms in March 2016.  The examiner observed that the Veteran had recurrent involuntary and intrusive distressing memories of his traumatic in-service event with recurrent distressing dreams related to in-service stressors.  He also had an avoidance of or external reminders that arouse distressing memories, thoughts, or feelings associated with the traumatic events.  He had negative alterations in cognition and mood associated with the traumatic event with marked diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  He had irritable behavior and anger outbursts, exaggerated startle response, and sleep disturbance.  The Veteran's PTSD was manifested by depressed mood, anxiety, chronic sleep impairment, and impaired abstract thinking.  He reported nightmares two to three per month.  

After collection of relevant occupational history, it was noted that the Veteran retired in 2012.  The VA provider noted that, "PTSD symptoms . . . cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  After examination (and review of the claims file), the VA provider concluded that the Veteran exhibited symptoms that aligned with, "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  In his closing remarks, the VA provider commented, "(Veteran) appears to have mild impairment as noted by social isolation."  Additionally, the provider remarked, "(The Veteran's) level of functioning appears consistent with that of examination in 2011."

Based upon review of the record, the Board finds that the Veteran's symptoms and limitations are consistent with a 30 percent disability rating for the entire claim period.  A review of the evidentiary record, and with consideration of the Veteran's contemporaneous lay statements, indicates that the Veteran was capable of social interactions with others.  The record does not reflect that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as contemplated by a higher rating.  In this regard, 2016 VA examiner observed that the Veteran is capable of managing benefit payments in his own best interest and has no evident cognitive dysfunction.  Mentally, the Veteran was noted to have no difficulty performing activities of daily living.  Further, the prognosis for the Veteran's psychiatric condition was considered to be excellent.  Although the Veteran experienced symptoms of anxiety, nightmares, and flashbacks, his overall disability picture was more closely approximate to a 30 percent disability evaluation.  As such, the Board finds the lay and medical evidence of record is consistent with the initial disability rating of 30 percent.  

V.  Entitlement to an Extraschedular Evaluation 

The Board has additionally contemplated whether the Veteran's claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In conclusion, the Board finds that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD) is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


